Citation Nr: 0937723	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-19 175	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for diabetes mellitus 
type II.

3.  Entitlement to service connection for teeth/jaw 
condition.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active duty with the Army National Guard from 
November 1964 to May 1965.  He subsequently served with the 
Army National Guard from May 1965 to October 1986.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran filed a notice of 
disagreement with respect to the RO's denial of his claims of 
service connection for residuals of a left hand injury, 
diabetes mellitus type II, and teeth/jaw condition in January 
2006.  A statement of the case was issued in May 2006 and the 
Veteran perfected his appeal later that month.    


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1964 to May 1965. 

2.  In a letter addressed to the Board dated July 28, 2009, 
the Veteran's designated representative requested to have the 
Veteran's appeal withdrawn due to his death.  

3.  According to the Social Security Administration (SSA), 
the Veteran died on July [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


